United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3352
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      * Appeal from the United States
                                       * District Court for the
      v.                               * Northern District of Iowa.
                                       *
Terry Lee Rains,                       *     [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: May 13, 2003
                                 Filed: July 7, 2003
                                  ___________

Before LOKEN, Chief Judge, BRIGHT, and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

      Terry Lee Rains appeals the forty-one month (three year five month) sentence
imposed by the district court,1 following his guilty plea to being a user of controlled
substances in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(3) and
924(a)(2), and attempting to manufacture a pipe bomb, in violation of 26 U.S.C. §§
5822, 5861(f), and 18 U.S.C. § 2. Rains argues that the district court erred in
imposing weapon enhancements for possession of a .25 caliber handgun, pursuant to


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
U.S.S.G. § 2K2.1. Rains denies that the record is sufficient to attribute possession
of this weapon to him.

       Rains made no objections to the enhancements of the sentence in the district
court. Thus, we review the district court’s application of the sentencing guidelines
for plain error. United States v. Nichols, 151 F.3d 850, 854 (8th Cir. 1998). Rains
argues that his lack of knowledge of the gun and his wife’s admission to purchasing
the gun show that the government failed to establish his possession of this weapon.
An enhancement “should be applied if the weapon was present, unless it is clearly
improbable that the weapon was connected with the offense.” U.S.S.G. § 2D1.1, cmt.
n.3 (2002).

       Sufficient evidence exists in this case to establish a connection between Rains
and the gun to support possession. Police found the gun in Rains’ box of drugs and
drug paraphernalia, in his briefcase, located under his bed in his house. “Constructive
possession of the firearm is established if the person has dominion over the premises
where the firearm is located . . . .” United States v. Boykin, 986 F.2d 270, 274 (8th
Cir. 1993).

       Rains relies on United States v. Comstock, 154 F.3d 845 (8th Cir. 1998) and
United States v. Marsanico, 61 F.3d 666 (8th Cir. 1995). These cases are inapposite
to the circumstances here as they both relate to errors in use of the guidelines, not
determinations of factual issues.

      Our review for plain error is extremely narrow. We conclude that Rains’
sentence was not so obviously erroneous or “otherwise flawed as to seriously
undermine the fairness, integrity, or public reputation of judicial proceedings.”
United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001). Here ample evidence
indicates that Rains possessed the gun.



                                         -2-
      We affirm the district court.2

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      There is no need to address the government’s motion to supplement the record
because our affirmance in this case rests on the record presented to us on appeal.

                                       -3-